Citation Nr: 9925820	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a left 
forearm shell fragment wound currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from December 1968 to 
July 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which, in pertinent part, denied the 
veteran an increased evaluation for his service-connected 
left forearm disability.

The June 1997 rating decision also granted the veteran an 
increased rating for his service-connected right forearm 
disorder.  The veteran's October 1996 Notice of Disagreement, 
the November 1997 Statement of the Case, and the veteran's 
December 1997 Substantive Appeal addressed only the left arm 
disability.  At a personal hearing on appeal in January 1998, 
the veteran expressed disagreement with the rating assigned 
for his service-connected right forearm disorder, and a 
February 1998 Supplemental Statement of the Case addressed 
this issue.  The veteran was advised by the RO that he had 60 
days to submit a substantive appeal as to the issue.  Such 
substantive appeal has not been received.  Consequently, the 
Board has no jurisdiction over the matter.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Residuals of a left forearm shell fragment wound injury 
are manifested by no more than moderate muscle group VII 
injury.





CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a left 
forearm shell fragment wound is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Code 5307 (effective prior to July 3, 1997 and, as amended, 
effective from July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation for his service-connected left forearm disability 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, we find that this claim is not inherently 
implausible.  An assertion by a claimant that the condition 
has worsened is sufficient for purposes of establishing a 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board further finds that the VA has met 
its duty to assist the veteran in the development of facts 
pertinent to the claim.  Thus, no further assistance to the 
veteran is required to comply with VA's duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Factual Background.

The veteran's chronological service treatment records show no 
specific findings referable to the veteran's left forearm or 
any indication of a traumatic injury thereto.  Injury to the 
right forearm is documented.  On the veteran's medical 
examination for service separation in July 1970, the veteran 
was found to have a left forearm scar.  It was noted, by a 
service physician, on a contemporaneous report of medical 
history that the veteran had sustained a shrapnel wound of 
the left forearm, anterior aspect with resulting loss of 
sensitivity.

The veteran was examined by VA in December 1970.  He reported 
that he sustained through-and-through bullet wounds to both 
forearms while in Vietnam.  He had complaints of numbness in 
the left forearm.  On physical examination multiple scars due 
to penetrating bullet wounds, superficial type, were noted on 
both forearms, with injury to Muscle Group VII, bilaterally.  
Neurological examination was essentially negative except for 
marked hypesthesia over the anterior surface of the left 
forearm over an area of approximately 4 inches by 3 inches, 
indicated to correspond with innervation of the medial and 
lateral antebrachial cutaneous nerve without motor 
involvement.  Vibratory and position sense was unimpaired.  
No pathological reflexes were elicited.  An X-ray of the left 
forearm revealed small irregularly outlined shadows of 
calcific density in the soft tissue of the forearm, five of 
these foreign bodies being in the soft tissue on the radial 
side of the arm while three were noted in the soft tissue on 
the ulnar side of the arm.  There was no evidence of bone or 
joint abnormality.  Neuropathy, cutaneous nerves, medial and 
antebrachial left forearm with no motor involvement and 
multiple scars, bilateral, forearms with injury to Muscle 
Group VII were diagnosed.

In a January 1971 rating action service connection was 
established for residuals of a shell fragment wound of the 
left forearm, rated 10 percent disabling under Diagnostic 
Code 5307 of VA's Schedule for Rating Disabilities (rating 
schedule).

A private treatment record submitted in December 1996 
discloses that the veteran presented in October 1996 with a 
history of wounds to both forearms and complaints of losing 
strength in his arms with tingling sensation.  No pertinent 
clinical findings were recorded.

On VA examination in April 1997, the veteran related he 
sustained shrapnel wounds to the left forearm in 1969.  He 
complained of progressive weakness and numbness of the 
forearms and hands.  He said that he had been working as a 
construction worker, but was unable to perform that work due 
to weakness.  On motor examination, tone and bulk were normal 
except in the forearms, where there was obvious evidence of 
the prior injury in both arms and modest atrophy of the 
distal forearm muscles bilaterally.  Motor examination 
revealed entirely normal strength except for minimal 
detectable weakness of wrist extension in the left and right 
arm.  It was noted that the veteran was a well-developed, 
strong man and that the assessment of muscle strength 
depended in part on cooperation with the examination.  
Sensory examination revealed reduced sensation over the 
dorsum of the left forearm, but otherwise intact sensation.

EMG and nerve conduction studies in May 1997 were normal and 
failed to reveal any isolated nerve entrapment.  The 
neurological examiner noted that the veteran had large healed 
scars on the volar aspect of the left forearm and that the 
whole left forearm had decreased sensation on pinprick.  He 
further noted that no muscle wasting was seen on either the 
thenar or hypothenar areas bilaterally.  Strength was 
approximately -5/5 in the left arm with no observable 
weakness of the intrinsic muscles.  It was the examiner's 
conclusion that the veteran's complaints were probably 
related to musculoskeletal problems rather than neurological 
problems.

At a personal hearing on appeal in January 1998, the veteran 
described the injuries to his forearms in service.  He said 
that his left arm injury resulted from a mortar fragment.  He 
further said that "it was a through-and-through, missed the 
bone but it severed many muscles, in my left arm."  He said 
he was currently unemployed as a result of weakness in his 
arms, which has been getting progressively worse.  He also 
said he experienced numbness and a tingling sensation in his 
left arm.

Analysis.

A 10 percent evaluation is warranted for moderate injury to 
Muscle Group VII (muscles arising from the internal condyle 
of the humerus, flexors of the carpus and long flexors of the 
fingers and thumb, pronator) of the minor upper extremity.  A 
20 percent evaluation requires moderately severe injury.  
38 C.F.R. Part 4, Code 5307.  

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of a short 
track by a single bullet or a small shell or shrapnel 
fragment.  There was no explosive effect of a high velocity 
missile and there are no residuals of debridement or 
prolonged infection.  The objective findings include entrance 
and (if present) exit scars linear or relatively small and so 
situated as to indicate a relative short track through the 
muscle tissue.  Objective findings also include signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b), effective 
prior to July 3, 1997.

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound due 
to a high velocity missile or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts and intermuscular cicatrization.  
The objective findings include relatively large entrance and 
(if present) exit scars so situated as to indicate track of 
the missile through important muscle groups.  Other objective 
findings include moderate loss of deep fasciae or moderate 
loss of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side and marked 
or moderately severe loss of strength.  38 C.F.R. § 4.56(c), 
effective prior to July 3, 1997.

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement or prolonged infection.  There is a 
service department record or otherwise evidence of inservice 
treatment for the wound.  There is a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lower threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  The objective findings include entrance 
and (if present) exit scars, small or linear, indicating a 
short track of the missile through muscle tissue.  There is 
some loss of deep fasciae or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2), effective July 3, 1997.

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound by a 
small, high velocity missile or large low velocity missile, 
with debridement, prolonged infection or sloughing of soft 
parts and intermuscular scarring.  There is a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  There is 
a record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  The objective findings include 
entrance and (if present) exit scars indicating track of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fasciae, muscle 
substance or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3), effective July 3, 1997.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

The veteran's service medical records do not document his 
initial evaluation and treatment for the left forearm shell 
fragment wound injury.  VA examination immediately after 
service did not show that the left forearm wounds involved 
bony injury or muscle loss.  The track of the missile was 
relatively shot.  This conclusion is based on X-ray evidence 
of foreign bodies in the soft tissues of the forearm.  There 
is no indication that there was an explosive effect related 
to his injury or any prolonged infection.  Recent clinical 
examinations have shown that the veteran has "modest" 
atrophy of the left forearm and that the only associated 
functional impairment was a minimal detectable weakness of 
wrist extension.  Muscle wasting was not found on VA 
neurological examination and there is no indication of any 
impairment or coordination or uncertainty of movement 
referable to the left forearm.  We also observe that the 
scars of the left forearm are well healed and are not shown 
to be tender or painful or to impair any function so as to 
warrant a separate compensable rating under Codes 7804, 7805.

Although the veteran has some sensory deficit involving 
decreased sensation to pinprick, there is no nerve entrapment 
or significant functional impairment, motor or otherwise, of 
a neurological nature.  The evidence of record fails to 
establish that the shell fragment wound residuals of the 
veteran's left forearm, which is his minor extremity, are 
more than moderate in nature.  The regulatory criteria 
provide that a muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body part 
unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55(a).  The slight left forearm sensory deficit 
shown does not reflect impairment of entirely different 
functions, and does not warrant a separate compensable 
evaluation.  Accordingly, a rating in excess of 10 percent 
for the left forearm shell fragment wound injury residuals 
would not be in order under either the amended schedular 
criteria which became effective July 3, 1997 or the old 
criteria in effect prior to that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

In sum, more than moderate Muscle Group VII disability and 
disability which would warrant a separate compensable rating 
under any applicable code are not shown, and a rating in 
excess of 10 percent is not warranted.  In reaching this 
decision, the Board has considered the doctrine of granting 
the benefit of the doubt to the veteran but does not find 
that the evidence is so balanced as to warrant its 
application.


ORDER

A rating in excess of 10 percent for residuals of a left 
forearm shell fragment wound is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

